Case: 2:20-cv-00485-EAS-CMV Doc #: 25 Filed: 02/05/21 Page: 1 of 2 PAGEID #: 291




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


KEJUANA BEAVER,
Individually and on Behalf of All
Others Similarly Situated,

               Plaintiffs,

       v.                                    Case No.: 2:20-cv-485
                                             JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Chelsey M. Vascura

EASTLAND MALL HOLDINGS,
LLC, et al.,

               Defendant.


                                            ORDER

       This matter is before the Court on Plaintiffs’ Motion for Approval of Notice by Publication.

(ECF No. 24.) On January 8, 2021, this Court granted Plaintiffs’ Motion for Conditional Class

Certification and ordered Defendants to provide Plaintiffs with the names, last known addresses,

email addresses, dates of employment, and positions of all individuals currently and formerly

employed by Defendants at Eastland Mall during the three years prior to January 28, 2020. (ECF

No. 23.)

       Defendants are in default in this action and have failed to comply with the Court’s January

8, 2021 order. Plaintiffs have therefore been unable to distribute the approved notice by mail and

email to potential opt-in Plaintiffs. Thus, Plaintiffs move the court to approve publication of an

abbreviated notice to potential opt-in Plaintiffs on counsel’s website and social media accounts.

Given Defendants’ default and lack of compliance with the Court’s order, the Court agrees with




                                                    1
Case: 2:20-cv-00485-EAS-CMV Doc #: 25 Filed: 02/05/21 Page: 2 of 2 PAGEID #: 292




Plaintiffs that publication on counsel’s website and social media accounts is the most effective

manner to notify potential opt-in Plaintiffs of their right to participate in this action.

        Accordingly, the Court GRANTS Plaintiffs’ Motion (ECF No. 24) and APPROVES

distribution of the Proposed Notice (ECF No. 24-1) on Mansell Law’s website and social media

platforms for the duration of the 45-day notice period.

        IT IS SO ORDERED.



2/5/2021                                          s/Edmund A. Sargus, Jr.
DATE                                              EDMUND A. SARGUS, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                       2
